Citation Nr: 0335820	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  99-21 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a deviated septum.  

2.  Entitlement to service connection for an organic 
disability, characterized as anal bleeding.  

3.  Entitlement to service connection for a skin disorder, 
characterized as moles and skin cancer, to include as 
secondary to exposure to asbestos and other toxic materials.  

4.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to asbestos, 
toxic materials, and/or a sinus infection.  

5.  Entitlement to service connection for residuals of a 
sinus infection to include headaches.  

6.  Entitlement to service connection for residuals of 
cystitis/urethritis, status-post injury to the right side.  

WITNESSES AT HEARING ON APPEAL

The veteran, his son, S. L., M.D., and R. L. O.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1966.  

This matter arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

As a preliminary matter, the Board observes that at his 
personal hearing before the undersigned Veterans Law Judge, 
the veteran raised additional issues of entitlement to 
service connection for tempora arteritis and for residuals of 
radiation exposure.  In addition, during the course of his 
personal hearing, the veteran appears to have raised claims 
for service connection for disabilities based on exposure to 
Agent Orange and ionizing radiation.  The Board notes that 
such issues are not currently in appellate status, and are 
therefore referred back to the RO for all appropriate action.  

The Board will adjudicate the issue of entitlement to service 
connection for a deviated septum.  The remaining issues will 
be addressed in the REMAND portion of this decision.  As 
such, those issues will be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue of 
entitlement to service connection for a deviated septum.  

2.  The objective medical evidence shows that the veteran has 
a slightly deviated septum to the right.  

3.  The objective medical evidence fails to disclose that the 
veteran sustained an injury to his nose in service or that he 
was otherwise treated for any injury to his nose in service.  


CONCLUSION OF LAW

A deviated septum was not incurred in or otherwise as a 
result of any incident of the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he sustained a broken nose and 
deviated septum as a result of a physical assault he 
experienced in service.  He contends that he currently 
experiences respiratory difficulty as a result of such 
deviated septum.  Accordingly, he asserts that service 
connection for a deviated septum is warranted.  In such 
cases, the VA has a duty to assist the veteran by developing 
evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for a deviated septum.  The veteran has 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
his claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and supplemental 
statements of the case, in addition to multiple 
correspondence to the veteran dated in November 1998, June 
2001, November 2001, and March 2003 have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he incurred a 
deviated septum in service.  He was informed of what evidence 
the VA would attempt to obtain, and what evidence he was 
responsible for providing.  In addition, via the above-
captioned correspondence, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claim, and of his rights and duties under the VCAA.  
Accordingly, the Board finds that the notice requirements as 
set forth in the VCAA have been met or substantially complied 
with.  See generally Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board again notes that those records the veteran identified 
have been obtained where available and associated with the 
claims file.  Such evidence includes reports of the veteran's 
service medical records, records of VA and private clinical 
treatment following service, and the report of a VA rating 
examination.  In addition, the Board notes that the veteran 
and other witnesses appeared before the undersigned Veterans 
Law Judge, and presented testimony in support of his claim 
for service connection.  The Board notes that some clinical 
treatment records from the veteran's health maintenance 
organization (HMO) may not have been obtained due to a faulty 
release authorization form.  In this case, however, such 
records would not have any bearing on the issue at bar, i.e., 
whether or not the veteran sustained a deviated septum as a 
result of having been struck on the nose in service.  
Accordingly, any failure to obtain such records would not be 
prejudicial to the veteran's claim as they would not reflect 
alleged injuries that would have occurred in service.  

The Board concludes, therefore, that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue of entitlement to 
service connection for a deviated septum has been identified 
and obtained to the extent practicable.  

The Board finds that in light of the nature of the veteran's 
claim here, scheduling him to undergo a VA rating examination 
would not serve any further purpose towards advancing or 
substantiating his claim.  The Board finds that given the 
medical and other evidence of record, including the veteran's 
service medical records and personal hearing testimony and 
other statements, the available evidence provides a 
sufficient basis upon which to adjudicate the veteran's 
claim.  In light of the foregoing, the Board concludes that 
scheduling the veteran for a further rating examination at 
this point would likely result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the claim 
involving entitlement to service connection for a deviated 
septum, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim in that regard.  Therefore, 
the Board finds that no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

The veteran contends that he was accosted and beaten by a 
number of Air Force noncommissioned officers (NCOs) after 
having discovered them in the act of stealing government 
property.  In statements submitted in support of his claim 
for service connection, the veteran has alleged that at the 
time of the claimed assault, the NCOs also struck him about 
the right groin area causing urinary tract bleeding.  
According to the veteran, the groin injury was reported as 
having been the result of an accident in which he had been 
struck by an antenna bar of some sort.  He claims that the 
NCOs were responsible for the mischaracterization of his 
injury, and that he was unable to correct the record at that 
time.  

A review of the veteran's service medical records discloses 
that he was treated from March through December 1965 for 
cystitis or urethritis resulting from his having been 
accidentally struck on the right side by an antenna bar.  
Those symptoms were noted to have resolved pursuant to the 
report of his service separation examination dated in January 
1966.  The service medical records fail to disclose any 
indication that the veteran had sustained an injury to the 
area of his nose or that he had incurred a deviated septum.  
The records fail to document that he had complained of having 
been beaten or otherwise struck on or about the nose.  The 
report of the veteran's service separation examination does 
not reflect any abnormalities concerning the veteran's nose 
or nasal passages.  

VA and private clinical treatment records dating from July 
1998 through May 2003 do not document any treatment for or 
complaints relating to a deviated septum.  Other than noting 
the presence of a deviated septum in a general medical 
context, no pathology or functional deficits relating to such 
were noted.  The veteran underwent a VA rating examination in 
March 1999.  The report of that examination discloses that 
the veteran had what was described as a slightly deviated 
septum to the right.  The veteran had what was described as 
patency of his nasal passages bilaterally at that time, 
however.  There was no suggestion or other indicia that such 
had been incurred in or as a result of his active service, 
and there was no impairment to his respiratory function as he 
has alleged.  X-rays disclosed that the veteran's bony 
structures were within normal limits for an individual of the 
veteran's age.  

In support of his claim, the veteran submitted a statement 
dated in February 2000 from an individual identified as S. 
L., M.D..  Under a section of the statement bearing the 
heading "Undisputed Facts", Dr. L. offered that the veteran 
sustained damage of some sort to his nasal area during 
service.  Under a section of the statement bearing the 
heading "Post Military Conclusions", Dr. L. stated that the 
veteran "has the 'deviated septum' repaired by Dr. R. S. in 
Santa Rosa, CA."  Under a section bearing the heading 
"Conclusion-Disabilities", Dr. L. included "Deviated 
Septum - limited respiratory (Vandenberg)" apparently 
assessed as 30 percent disabling.  In a final note appended 
to the second page of his statement, Dr. L. indicated that 
his opinion was based on VA treatment records, X-rays, 
interviews and other information submitted for review in 
addition to consultation with other medical personnel.  
Beyond the foregoing, no further information was offered with 
respect to the veteran's alleged disability, and Dr. L. did 
not otherwise elaborate on the basis of his findings.  

At his personal hearing before the undersigned Veterans Law 
Judge in September 2003, the veteran testified that he had 
been badly beaten by some NCOs in service.  Dr. L. also 
submitted testimony, but neither individual addressed the 
veteran's claimed deviated septum.  

The Board has carefully reviewed the foregoing evidence, but 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
deviated septum.  The veteran's claim for service connection 
is predicated on his assertion that he was assaulted in 
service and that he sustained a deviated septum as a result.  
The veteran has also maintained that a large portion of his 
service medical records are missing.  Such allegations have 
not been substantiated, however.  There is no indication that 
his service medical records are incomplete, and every attempt 
to obtain additional service medical records from military 
facilities from which the veteran claimed to have received 
treatment produced negative results.  

The Board observes that Dr. L. submitted a statement 
indicating that the veteran had sustained a deviated septum 
in service and that he experienced impaired breathing as a 
result.  It is unclear as to the nature of the relationship 
between the veteran and Dr. L., but it does not appear that 
Dr. L. has treated the veteran in any capacity.  In any 
event, to the extent that Dr. L. may have asserted that the 
veteran sustained a deviated septum in service, there does 
not appear to be any basis in the objective evidence 
presented to support that assertion.  Moreover, to the extent 
that Dr. L. has asserted that the veteran experiences any 
sort of respiratory difficulty or impairment as a result of 
his deviated septum is controverted by the objective medical 
evidence.  To that end, the Board observes that the veteran 
underwent a VA rating examination and was found to have only 
a slightly deviated septum to the right, and which did not 
interfere with his respiratory ability.  The nasal passages 
were patent according to the examiner at that time.  

Therefore, based on the foregoing, the Board finds that the 
veteran's claim for service connection for a deviated nasal 
septum is completely unsupported by the objective medical 
evidence.  The Board recognizes that the veteran has offered 
statements to the effect that he sustained a deviated septum 
in service, and that he experiences a great deal of 
respiratory distress and difficulty as a result.  As a lay 
person, lacking in medical training and expertise, however, 
the veteran is not competent to address matters requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran's appeal with 
respect to the issue of entitlement to service connection for 
a deviated nasal septum is therefore denied.  



ORDER

Service connection for a deviated septum is denied.  


REMAND

The veteran contends that he has incurred cystitis or 
urethritis as a result of an antenna bar injury on his right 
side.  In addition, he claims that he incurred an organic 
disability, characterized as anal bleeding; a skin disorder, 
characterized as moles and skin cancer; a respirator 
disorder; a sinus infection and headaches, secondary to 
exposure to asbestos and other toxic agents.  Accordingly, he 
maintains that service connection for those disorders is 
warranted.  

A review of the record discloses that the veteran was treated 
for what was diagnosed as recurrent cystitis or urethritis 
until December 1965.  the report of his service separation 
examination contains acknowledgement of such treatment, but 
includes the reviewing physician's comment that such 
disorder(s) were acute and completely resolved.  The Board 
observes that the veteran has since been treated for 
urethritis and cystitis following his discharge from service.  
Here, and with respect to all issues addressed in this 
REMAND, the Board notes that the veteran was afforded a VA 
rating examination in March 1999.  To the extent that any of 
the claimed disorders were diagnosed, no opinion was offered 
as to their respective etiologies, however.  In addition, the 
Board observes that on at least two occasions, most recently 
in March 2003, the RO sought the veteran's post-service 
clinical treatment records from his HMO, Kaiser Permanente, 
which the veteran identified as a significant health-care 
provider.  On both occasions, the HMO rejected the RO's 
requests claiming that the records release authorization 
forms were expired.  The HMO offered by way of explanation 
that the signatures on the authorization forms were expired 
and that any forms dated beyond 180 days were invalid for its 
purposes.  In addition, the Board notes that while the RO 
unsuccessfully sought clinical treatment records used by the 
Social Security Administration (SSA) in allegedly granting 
the veteran disability compensation, there exists a single 
page document purporting to be a Decision by an SSA 
Administrative Law Judge dated in September 2000 indicating 
that the veteran was found to be disabled from February 16, 
1999.  

The Board notes that during his personal hearing, the veteran 
testified about his award of SSA disability benefits.  The 
Board finds accordingly, that the RO should obtain any 
records pertaining to the veteran from the SSA.  In addition, 
the RO should obtain a current and properly signed and dated 
records release authorization form from the veteran, and 
again request any clinical treatment records pertaining to 
the veteran from his HMO.  When the foregoing is completed, 
the veteran should be scheduled to undergo an additional VA 
rating examination to determine the nature and etiology of 
any diagnosed cystitis/urethritis, anal bleeding or other 
organic disability, skin disorders, respiratory disorders, 
and sinus infections with headaches.  The examiner is 
expressly requested to review and address comments made by 
Dr. L. in his statement of February 2000 as well as hearing 
testimony offered in March 2003.  The RO should ensure that 
all notice and duty to assist requirements as contained in 
the VCAA have been met.  Upon completion of the foregoing, 
the RO should then readjudicate the claims remaining on 
appeal on the basis of all relevant evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed 
cystitis/urethritis, organic disability, 
anal bleeding, skin disorder, respiratory 
disorder, and sinusitis infection with 
headaches, dating from May 2003 to the 
present.  After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the 
veteran's claims file.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The RO should contact the veteran and 
obtain a properly signed and dated 
records release authorization form.  Such 
form should be submitted to Kaiser 
Permanente Medical Center, Medical 
Correspondence Services, 350 St. Joseph 
Street, Room 24, San Francisco, 
California  94115, within 180 days of the 
date of the release authorization form.  
The RO should request any and all 
treatment records pertaining to the 
veteran dating from the time of his 
discharge from service.  If Kaiser 
Permanente is uncooperative or if the 
records cannot be obtained, the RO should 
submit a statement so indicating.  

3.  The RO should obtain and associate 
with the claims file any records from the 
SSA pertaining to the award of any 
disability benefits for the veteran.  
Such records should include the SSA 
decision by an Administrative Law Judge, 
to include any supporting documentation.  
If necessary the SSA should be provided 
with a copy of the "Decision" dated in 
September 2000.  If no records are 
available, or if the SSA continues to 
assert that no such records are 
available, the SSA should be requested to 
comment on the "Decision" dated in 
September 2000.  

4.  The veteran should be scheduled to 
undergo a VA rating examination by an 
appropriate medical specialist to 
determine the nature and etiology of any 
diagnosed cystitis/urethritis, organic 
disability to include rectal bleeding, a 
skin disorder, to include moles and/or 
skin cancer, a respiratory disorder, 
chronic sinusitis, and headaches.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled rating 
examination.  The examiner is requested 
to review the relevant medical evidence 
contained in the veteran's claims file, 
particularly the service medical records, 
records of treatment following service, 
the statement dated in February 2000 from 
Dr. L., and the hearing testimony offered 
by Dr. L.  After conducting a thorough 
clinical examination, to include any 
indicated studies and/or tests, the 
examiner is requested to offer an opinion 
as to whether any of the above-captioned 
disorders are present, and if so, whether 
or not there is any evidence to suggest 
that they were incurred in or as a result 
of the veteran's active service.  If any 
of the claimed disorders are not found on 
examination, the examiner should so 
state.  The examiner is requested to 
address the opinion and testimony offered 
by Dr. L., and to indicate whether or not 
there is any basis in fact or in the 
evidence to support his statements.  With 
respect to the medical opinions offered, 
the examiner is requested to include a 
complete rationale for all such opinions 
offered in the typewritten examination 
report, and to reconcile any conclusions 
rendered with any other relevant medical 
opinions of record.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the above-
captioned issues on the basis of all 
available evidence.  If the decision 
remains unfavorable to the veteran, he 
and any service representative or 
attorney as he may acquire, should be 
provided a supplemental statement of the 
case outlining all relevant statutory and 
regulatory provisions governing the 
issues on appeal.  The veteran and any 
after acquired representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for any 
further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any  opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



